DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/16/2020 have been entered. 

Response to Amendment
The amendment filed on 11/16/2020 cancelled claim 13-16, 19.  Claims 5, 18, 23 were previously cancelled.  News claims 30, 31 are added. Claims 1-3, 6-11, 17, 20-22, 24, 26-28, have been amended.  Therefore, claims 1-4, 6-12, 17, 20-22, 24-31 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 22, filed on 11/16/2020 are NOT sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections under 35U.S.C.101.  


Claim Objections
Claim 29 is objected to because of the following informalities:  
Claim 29 is with status identifier “Currently Amended”, however, there is no amendment made to the instant claim.
Appropriate correction is required.


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the amended claims are not abstract ideas, and are significant more, and as such is statutory. Applicant further argues that the instant claims provides a practical solution.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-4, 6-12, 17, 20-22, and 24-31) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-3 of, 
Collecting, by executing instructions via at least one second thread different from a first thread, a plurality of web requests associated with a web application, the first thread executing the web application, the first thread and the at least one second thread executing on at least one processor;                               



in response to the count exceeding a threshold, indicating, by executing instructions via the at least one second thread, that the web request is a parent web request, the threshold calculated based on a root mean square of counts pertaining to the other ones of the plurality of web requests.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “in response to the count exceeding a threshold, …..indicating that the web request is a parent web request”.

In addition, claim 1 steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/evaluate/collect web requests, can evaluate/determine a count, can observe/evaluate/determine/calculate a threshold using math equation/formula,  an evaluate/compare exceeding a threshold to indicate that the web request is a parent web request. 




Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor) to perform the step 1-3.  Other than reciting “executing on at least one processor”, nothing in the claim element precludes the step from practically being performed/do calculation  in the mind, and the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  

There is no specificity regarding any technology, just broadly there is a processor executing a plurality of programming instructions.  Thus, the processor is not an essential element to actually create, change, control, or display functionality, and is simply used as a tool to automate the mental tasks, and is simply used a tool to automate the mental tasks. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).  





Further, Step 1, of collecting web requests is considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data.  

Independent claim 1 (step 2B):  The additional element (a processor) to perform the steps1-3. There is no specificity regarding any technology, just broadly there is a processor executing a plurality of programming instructions.  Thus, the processor is not an essential element to actually create, change, control, or display functionality, and is 

The additional element in claim 1 (e.g. a processor) is/are recited at a high level of generality and/or is recited as performing generic computing/calculation functions routinely used in the computer applications. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1; thus it is not significantly more than the identified abstract idea.  

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to obtain and provide information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05, elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification 

Applicant’s specification specify any general-purpose computer (See Applicant’s Disclosure, [0032, 0049]) is suitable.  However, the physical elements of a computing system (a processor, a memory, database, user interface, computer-readable medium, software applications/instruction) by themselves do not add a meaningful limitation to the abstract idea because they are generic components which perform generic functions and they would be routine in any computing system implementation in online environment.  The courts held that simply adding a "computer-aided” limitation covering an abstract concept, without more, does not sufficiently limit the claim (see Dealertrack Inc. v. Huber (Fed. Cir. 2014)).

The specification specify a general-purpose computer system (See Applicant’s Disclosure, [0032, 0047]) as a tool to perform generic computer function or to automate mental tasks, The courts have recognized as well-understood, routine and conventional activities such as “performing repetitive calculations”, “receiving, processing, and storing data", "electronically scanning or extracting data from a physical document", "electronic 

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

The newly amended limitation, ”executing instructions via the at least one second thread ”, are specified at a high level of generality, and is merely running software/programming instructions which can be done by a human being who run commands in a computing device, and thus is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to, “in response to the count exceeding a threshold, indicating, by executing instructions via the at least one second thread, that the web request is a parent web request,…..”  is the solution of the abstract idea but Not an improvement to another technology or technical field nor an improvement to the 

Additionally, obtaining data, creating/generating data, determining data, indicating data, calculating data, and sending/transmitting data in online environment, are generic computing technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 



Dependent claims 2-4, 6-12, 17, 20-21, and 30-31 merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-4, 6-12, 17, 20-21, and 30-31 are also non-statutory subject matter. 

Independent claim 22:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 22 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a processor, a machine readable medium) described in independent claim 22, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer display functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention 

The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that 

Applicant’s Specification ([0032, 0047--0049]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to ([0032, 0047--0049]), the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 24-29 are merely add further details of the abstract steps/elements recited in claim 22 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 24-29 are also non-statutory subject matter.





Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, Applicant argues that the instant claims provide a practical solution that reduces the overall time, cost, and computational requirement, of performing data collection of web requests (see Remark, p.9).  

However, the Examiner respectively submits that claim 1 does not includes any additional elements that are sufficient to amount to more than a judicial exception as just indicated above (also see 101 rejections above).  The claim does not recite any particular configuration/specific how the system achieve/control/automate “count” 

Further, the additional element (a processor executing instructions) to perform the steps1-3. Thus, nothing in the claim element precludes the step from practically being performed/do calculation  in the mind, and the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  They are simply organized information through human activity or merely mental tasks, in addition to mathematical relationship/correlation. The instant claims are merely implement abstract ideas amounts to no more than mere instructions to apply the exception using a generic computer component and do not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological environment. Thus, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.

What Applicant is referring to, “in response to the count exceeding a threshold, indicating, by executing instructions via the at least one second thread, that the web request is a parent web request,…..”  is the solution of the abstract idea but Not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The claim does not recite any particular configuration/specific how the system 

Additionally, obtaining data, creating/generating data, determining data, indicating data, calculating data, and sending/transmitting data in online environment, are generic computing technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application. 

Again, there is no technical evidence/technical support in the Applicant’s Specification that the instant claimed invention, when implemented, improves a technical problem, the functioning of the computing device itself, or that it improves another 

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).  Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Therefore, the Examiner respectively disagrees with the Applicant’s assertion that the claimed invention “recite a practical application”.  The judicial exception is Not integrated into a practical application.  

Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Applicant's amendment and arguments with respect to newly amended claims 1, 22, have been fully considered.  As to the prior art rejections, upon further search and consideration, it is found that Applicants amendments and arguments presented (Remarks filed on 11/16/2020) are deemed to be persuasive.  Accordingly claims 1-4, 6-12, 17, 20-22, and 24-31 overcome prior art rejections over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the Alice 101 rejection to the Applicant’s claims.



                                    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, 17, 20-22, and 24-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  



The claimed invention (Claims 1-4, 6-12, 17, 20-22, and 24-31) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1-3 of, 
Collecting, by executing instructions via at least one second thread different from a first thread, a plurality of web requests associated with a web application, the first thread 

for a web request in the plurality of web requests, determining, by executing instructions via the at least one second thread, a count indicating a number of other ones of the plurality of web requests that include a referrer identifying the web request; and

in response to the count exceeding a threshold, indicating, by executing instructions via the at least one second thread, that the web request is a parent web request, the threshold calculated based on a root mean square of counts pertaining to the other ones of the plurality of web requests.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “in response to the count exceeding a threshold, …..indicating that the web request is a parent web request”.

In addition, claim 1 steps 1-3 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/evaluate/collect web requests, can evaluate/determine a count, can observe/evaluate/determine/calculate a 

Furthermore, the instant claims set forth the concept of calculating a threshold base on mathematical formula/equation), which are directed to abstract idea of mathematical concept/relationship/correlation as operator/algorithm/formulas/equations are used to calculate probability/cost which is then being used to determine a threshold and a parent web request.                     


Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a processor) to perform the step 1-3.  Other than reciting “executing on at least one processor”, nothing in the claim element precludes the step from practically being performed/do calculation  in the mind, and the steps amounts to no more than mere instructions to apply the exception using human activity or mental mind or by paper and pencil.  

There is no specificity regarding any technology, just broadly there is a processor executing a plurality of programming instructions.  Thus, the processor is not an essential element to actually create, change, control, or display functionality, and is simply used as a tool to automate the mental tasks, and is simply used a tool to 



Besides, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1).  Further, The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.  The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Further, Step 1, of collecting web requests is considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving data.  



The additional element in claim 1 (e.g. a processor) is/are recited at a high level of generality and/or are recited as performing generic computing/calculation functions routinely used in the computer applications. At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1; thus it is not significantly more than the identified abstract idea.  

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to obtain and provide information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05, elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing 

Applicant’s specification specify any general-purpose computer (See Applicant’s Disclosure, [0032, 0049]) is suitable.  However, the physical elements of a computing system (a processor, a memory, database, user interface, computer-readable medium, software applications/instruction) by themselves do not add a meaningful limitation to the abstract idea because they are generic components which perform generic functions and they would be routine in any computing system implementation in online environment.  The courts held that simply adding a "computer-aided” limitation covering an abstract concept, without more, does not sufficiently limit the claim (see Dealertrack Inc. v. Huber (Fed. Cir. 2014)).

The specification specify a general-purpose computer system (See Applicant’s Disclosure, [0032, 0047]) as a tool to perform generic computer function or to automate 

Additionally, the additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).

The newly amended limitation, ” executing instructions via the at least one second thread ”, are specified at a high level of generality, and is merely running software/programming instructions which can be done by a human being, and thus is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

What Applicant is referring to, “in response to the count exceeding a threshold, indicating, by executing instructions via the at least one second thread, that the web 

Additionally, obtaining data, creating/generating data, determining data, indicating data, calculating data, and sending/transmitting data in online environment, are generic computing technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more. Therefore, the Examiner 

Thus, the claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Dependent claims 2-4, 6-12, 17, 20-21, and 30-31 merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-4, 6-12, 17, 20-21, and 30-31 are also non-statutory subject matter. 

Independent claim 22:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent product claim 22 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  Further, the components (i.e. a processor, a machine readable medium) described in independent claim 22, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer display 

The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or 

Applicant’s Specification ([0032, 0047--0049]) indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to ([0032, 0047--0049]), the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 24-29 are merely add further details of the abstract steps/elements recited in claim 22 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 24-29 are also non-statutory subject matter.



Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681